DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected election, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 6, 2022.

Response to Arguments
	From the arguments filed on May 6, 2022, the Examiner acknowledges the new claims 29-37, and cancellation of claims 1-16.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “preheat station” in claim 35.  
The preheat station is disclosed as a place to heat the hot runner/mold to a temperature limited below processing temperatures [0042] before the hot runner/mold is mounted and connected to the injection molding machine [0031].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 30 objected to because of the following informalities: typographical error.  On line 3, channel is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 32, and 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "joints" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 30 will be examined using an alternate claim element option to the element containing the term “joints”. 
  Claim 32 recites “standard” hot runner connections, for which details are not disclosed in the specification, drawings, or claims.  The specification discloses one embodiment having identical connectors (plugs/sockets) between switches, valves, and other cables of a hot runner switching unit [0015]; however, no connector details are provided.
Claim 35 recites the limitation "operations (a) to (o)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 35 is dependent only to claim 29; however, “operations (a) to (o)” are cited in claim 34.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-31, 33-34, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (WO2019167033A1, filed 2/28/2018, with citations from English equivalent US20210046685A1).
With respect to claim 29, the prior art of Kennedy teaches a hot runner system (Fig. 1, item 1) comprising: one or more manifolds (Fig. 1, item 9; [0062]); an inlet nozzle to the manifold (Fig. 1, item 7; [0062]); one or more outlet nozzles from the manifold (Fig. 1, items 12; [0062]); one or more heating elements (Fig. 1, items 17; [0063]); and three pressure sensors (Fig. 3, items 43, 44, 49) connected to tubular detecting elements (Fig. 3, items 30) within the hot runner system to detect molten plastic leakage within the hot runner system [0069, 0073, 0074].  Kennedy teaches a process controller/processing unit (Fig. 3, item 47; [0075]) and a memory [0082], wherein the processing unit is connected to the one or more sensors [0075], wherein the processing unit is configured to load and execute program code to compare sensor information with data stored in the memory to determine whether the hot runner system is in an operable status [0082, 0083], and, in case the hot runner system is in an operable status, to not activate leak detection system shutdown first or second relays (Fig. 3, items 54, 55) to keep the molding machine activated to enable a production operation, and, in case the hot runner system is not in an operable status, to activate the leak detection system shutdown first or second relays configured to generate status information [0079] and disable a production operation of the injection molding machine [0076-0078].  
Kennedy does not explicitly teach the leak detection system shutdown relay activating or deactivating the hot runner heat elements.
However, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that since the leak detection system relays (Fig. 3, items 54, 55)  have the ability to “deactivate the molding machine onto which the mold is mounted” [0076-0078], or to let the machine continue operating if the shutdown relay is not activated, the operation of heat elements in the hot runner system would also be controlled by the leak detection system relay, as heat sources in all sections of the molding machine should be deactivated for safety purposes when a machine deactivation occurs.

With respect to claim 30, Kennedy teaches the sensors comprise a leak sensor detecting a leak in fluid lines and/or areas with possible plastic leakage and/or the inlet nozzle2 of 7 ILANSING\000041458\0362\303338.v1-5/6/22App. No. 17/204,597Attorney Docket No. 000041458-0362USand/or in the one or more manifolds, the one or more hot runner nozzles and/or actuators and/or joints to each other [0075].  
With respect to claim 31, Kennedy teaches two leak detection relays (Fig. 3, items 54, 55) operating as switches located in connection between the injection molding machine and the hot runner system, with activation of the relays allowing interruption of the operation of the injection molding machine, wherein the switches are operated by the processing unit on the basis of the status information generated using the one or more sensor [0079], to activate or deactivate the control of the hot runner system by the injection molding machine [0076-0078].  
With respect to claim 33, Kennedy teaches a signal line, via first or second relays (Fig. 3, items 54, 55), connectable to the injection molding machine to provide the status information, to indicate the operations status of the hot runner system, so that the injection molding machine can be controlled by the status information [0076-0079].  
With respect to claim 34, Kennedy teaches the processing unit is configured to perform the following operations: (l) detecting by pressure sensors (Fig. 3, items 43, 44, 49) connected to tubular detecting elements (Fig. 3, items 30) in areas with possible melt leakages of the hot runner system, and generating status information to indicate that the hot runner system should be deactivated if a leak occurs [0076-0079].
With respect to claim 36, Kennedy teaches a hot runner system with output relays to provide visual (Fig. 3, items 54, 55) and audible (Fig. 3, item 52) status information [0079].
With respect to claim 37, Kennedy teaches the leak detection relays (Fig. 3, items 54, 55) as switches for switching a power supply of the one or more heating elements by deactivating the molding machine to force the injection molding machine to stop heating the heating element [0076-0079].

Allowable Subject Matter
Claims 32 and 35would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure – Dachs (US20040043092A1), hot runner switches [0008, 0017]; Linehan (US20050256612A1), switching power (Fig. 1; [0020]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742